DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-20 are objected to because of the following informalities:  Claim 16, line 3 recites, “the second port” which should be corrected to “the downstream facing USB type-C port” to have proper antecedent basis. Appropriate correction is required for the above and similar recitation in line 6.
Claim 16, line 4 recites, “the first port”, which should be corrected to “the upstream facing USB type-C port” to have proper antecedent basis. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the another pin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 10-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al. (US 2008/0246441, IDS Document) in view of Chen et al. (US 2018/0019587).
Regarding Claim 1, Tsubaki discloses a short circuit protection circuit (Figures 1-10), the short circuit protection circuit comprising: 

a first resistor connected to the first configuration channel line (comprising R5b, Figures 4-5); 
a voltage divider connected to a junction point on the first configuration channel line (voltage divider comprising R4b, Rcpb, Figures 4-5), the voltage divider comprising a second resistor (R4b, Figures 4-5) and a thermistor (Rcpb, Figures 4-5), wherein the thermistor is connected to a ground line (Rcpb connected to - line, Figures 4-5, labelled as line coupled to 54 in Figure 8); and 
a field effect transistor (FET) comprising a source, gate, and drain (comprising 36b with a source, gate, and drain, Figures 4-5), wherein the drain is connected to the first resistor, the source is connected to the ground line, and the gate is connected to a second junction point between the second resistor and thermistor of the voltage divider (MOSFET 36a, 36b with drain connected to R5b, gate connected to a second junction point between R4b and Rcpb, Figures 4-5). 
Tsubaki does not disclose the port being a universal serial Bus (USB) Type-C port. Chen discloses a short circuit protection circuit comprising a first configuration channel line extending from a first pin of an upstream facing universal serial bus (USB) type-C port (Figures 3-4, CC1 pin line of USB cable 115 extending from CC1 pin from upstream facing USB Type-C port 110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the port in 
Regarding Claim 2, in the combination, Tsubaki discloses the short circuit protection circuit of Claim 1, wherein the first configuration channel line outputs a voltage at the first pin when the FET is on (voltage output by the first configuration channel line due to abnormality/overcurrent leading to temperature increase of the thermistor Rcpb to turn on the FET 36b resulting in battery 31 voltage output at the connector, Figures 4-5, Paragraph 92).
Regarding Claim 4, in the combination, Tsubaki discloses the short circuit protection circuit of Claim 1, wherein the voltage divider outputs a voltage at the second junction point (voltage output between R4b and Rcpb provided to the gate 36b, Figures 4-5).
Regarding Claim 5, combination of Tsubaki and Chen discloses the short circuit protection circuit of Claim 1, further comprising a second configuration channel line extending from a second pin of the USB Type-C port (Tsubaki, comprising line extending from the first connector at Dout, Figures 4-5; Chen, Figures 3-4, CC2 pin line of USB cable 115 extending from the upstream facing USB Type-C port in the combination).
Regarding Claim 6, in the combination, Tsubaki discloses the short circuit protection circuit of Claim 5, further comprising a third resistor connected to the second configuration channel line (R5a, Figures 4-5).  Tsubaki does not disclose the third resistor is connected to the drain of the FET (Tsubaki’s third resistor R5b is connected to the drain of a second FET 36a, Figures 4-5).  It would have been obvious to one of 
Regarding Claim 10, in the combination, Tsubaki discloses the short circuit protection circuit of Claim 1, wherein the FET is configured to turn on when a voltage at the gate is above a threshold value and turn off when the voltage at the gate is below the threshold value (Paragraph 92, “…if the temperature of the ceramic positive temperature coefficient thermistor Rcpb which is thermally connected thereto is increased to a temperature exceeding its Curie point, the resistance increases abruptly.  Thereby, the voltage between the gate and source of the switching element 36b is increased and the switching element 36b is turned on”).
Regarding Claim 11, in the combination, Tsubaki discloses the short circuit protection circuit of Claim 10, wherein power is delivered over a power supply line extending from another pin when the FET is on and no power is delivered over the power supply line when the FET is off (when 36b is on power is delivered over the line connected between Cout and – terminal connection, Figures 4-5).
Regarding Claim 12, in the combination, Tsubaki discloses the short circuit protection circuit of Claim 1, wherein the voltage divider outputs a lower voltage at the second junction point when the thermistor is at a higher temperature than when the thermistor is at a lower temperature (Paragraph 47 discloses using NTC thermistor, Rcpb being an NTC thermistor provides a lower voltage at the junction point when the thermistor is at a high temperature).
Claim 15, in the combination, Tsubaki discloses the short circuit protection circuit of Claim 1, wherein the FET is metal-oxide- semiconductor field-effect transistor (MOSFET) (36b is an FET as shown in Figures 4-5, Paragraph 40).
Claims 3, 7-9, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al. (US 2008/0246441) in view of Chen et al. (US 2018/0019587) and Hungerink et al. (US 5,861,802).
Regarding Claim 3, combination of Tsubaki and Chen does not disclose the short circuit protection circuit of claim 1, further comprising: a diode positioned on the first configuration channel line between the first resistor and the junction point. 
Hungerink discloses a circuit (Figure 7) comprising a configuration channel line extending from an input connector (line extending from connector at ignition, Figure 7) comprising a diode (diode 502 in line 256, Figure 7), a capacitor (506, Figure 7), a voltage divider comprising resistors (508, 510, Figure 7), and a regulator (506, Figure 7) positioned in the configuration channel line, to provide stable supply voltage outputs (Column 11, lines 43-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination short circuit protection circuit of Tsubaki and Chen, a diode as taught by Hungerink and to position the diode in the first configuration channel between the resistor and the junction point in the combination, to protect the input from reverse polarity (Column 11, lines 46-55).
Claim 7 recites a diode positioned on the second configuration channel line between the third resistor and the junction point, similarly to the limitations of Claim 3, except that the second configuration channel line is recited. Therefore, Claim 7 is 
Regarding Claim 8, in the combination short circuit protection circuit of Claim 3, Tsubaki and Hungerink further discloses a capacitor (Tsubaki, C1, Figures 4-5, Hungerink, 504, Figure 7), and Hungerink’s capacitor is connected on a first end to a second junction on the configuration channel line (a first end connected to junction to which the cathode of the diode and voltage divider resistors (via regulator 506) being connected as shown in Figure 7) and a second end connected to ground (a second end of 506 is connected to ground as shown in Figure 7).
Regarding Claim 9, combination of Tsubaki, Chen and Hungerink discloses the short circuit protection circuit of Claim 8, wherein the capacitor stabilizes the voltage at the junction point (Tsubaki, Paragraph 65, “….capacitor C1 for eliminating a noise signal is connected between the terminals…”, Hungerink, Column 11, lines 43-60).
Regarding Claim 13, Tsubaki does not disclose the short circuit protection circuit of Claim 1, further comprising a diode, wherein the diode connects a power supply line extending from the first connector to the junction point.
Hungerink discloses a circuit (Figure 7) comprising a power supply line extending from an input connector (line extending from connector at ignition, Figure 7) comprising a diode (diode 502 in line 256, Figure 7), a capacitor (506, Figure 7), a voltage divider comprising resistors (508, 510, Figure 7), and a regulator (506, Figure 7) positioned in the power supply line, to provide stable supply voltage outputs (Column 11, lines 43-60). It would have been obvious to one of ordinary skill in the art before the effective 
Regarding Claim 14, in the combination short circuit protection circuit of Claim 13, Hungerink discloses that the circuit of Figure 7 forms a low- dropout regulator (LDO) which include the regulator 506 positioned in line between the junction point and the voltage divider, wherein the LDO stabilizes a voltage at the voltage divider and/or lowers the voltage provided at the junction point (Column 11, lines 46-55).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0019587) in view of Tsubaki et al. (US 2008/0246441, IDS Document).
Regarding Claim 16, Chen discloses a system comprising:
an upstream facing USB type-C port having a first set of pins (upstream facing port (UFB) of the USB cable 115, Figure 3); 
a downstream facing USB type-C port having a second set of pins (downstream facing port of the USB cable 115 connected to power source, Figure 3), wherein the downstream facing USB type-C port is configured to electrically connect to the upstream facing USB type-C port via one or more electrical connections between the first set of pins and the second set of pins (via conductors of USB cable 115); 
a power supply line extending from a second pin in the downstream facing USB type-C port (power supply line Vcc extending from Vbus pin, Figure 3), 
a power supply (Vin, Figure 3) positioned downstream from the downstream facing USB type-C port for providing a voltage to a first configuration channel line at a first pin in the upstream facing USB type-C port, wherein the first pin in the upstream 
a short circuit protection circuit (Figure 4) the short circuit protection circuit comprising: 
a field effect transistor (FET) (comprising M1, Figure 3); and 
a controller (part of 310, Figure 3, 400, Figure 4) configured to detect the voltage on the first configuration channel line at the first pin in the downstream facing USB type-C port, wherein when the controller detects a voltage on the first pin in the downstream facing USB type-C port being above a threshold value (“Vbus rise threshold voltage such as 1 V” recited in Paragraph 22), the controller triggers power delivery on the power supply line (Paragraph 22, “…secondary controller 310 reacts to an indication from comparator 410 that Vbus has exceeded the Vbus rise threshold voltage by driving Vbus switch transistor S2 fully on…”). 
Chen does not disclose the short circuit protection circuit and the controller being positioned upstream from the upstream facing USB type-C port (Chen’s short circuit protection circuit and controller are positioned downstream from the downstream facing USB Type-C port) and does not disclose a voltage divider comprising a resistor and a thermistor (Chen’s voltage divider is in the current path of the FET, not in the control path).
Tsubaki discloses a short circuit protection circuit positioned upstream from an upstream facing port (35b, Figures4-5) comprising a voltage divider comprising a resistor and a thermistor (resistor R4b and thermistor Rcpb, Figures 4-5), a field effect transistor (FET) (comprising 36b, Figures 4-5). 

Regarding Claim 17, combination of Chen and Tsubaki discloses the system of Claim 16, wherein the power is delivered on the power supply line from the upstream facing USB type-C port to the power supply line via a connection between a second pin in the upstream facing USB type-C port and the second pin in the downstream facing USB type-C port (Chen, Figure 3, Paragraphs 22-23).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0019587) in view of Tsubaki et al. (US 2008/0246441, IDS Document) and Hungerink et al. (US 5,861,802).  
Regarding Claim 18, combination of Chen and Tsubaki does not specifically disclose a resistor connected to the first configuration channel line and diode positioned on the first configuration channel line.  
Hungerink discloses a circuit (Figure 7) comprising a configuration channel line extending from an input connector (line extending from connector at ignition, Figure 7) comprising a diode (diode 502 in line 256, Figure 7), a voltage divider comprising resistors (508, 510, Figure 7), and a regulator (506, Figure 7) positioned in the configuration channel line. It would have been obvious to one of ordinary skill in the art 
Regarding Claim 19, combination of Chen, Tsubaki and Hungerink discloses the system of Claim 18, wherein the FET comprises a source, gate, and drain (source, gate, drain terminals of M1, Figure 4), wherein the drain is connected to the second resistor, the source is connected to a ground line, and the gate is connected to a second junction point between the first resistor and thermistor of the voltage divider (combination FET with the voltage divider in 35b in Figures 4-5 of Tsubaki), wherein the FET is configured to turn on when a voltage at the gate is above a second threshold value, wherein when the FET is on, voltage at the first pin in the upstream facing USB type-C port is above the threshold value (Paragraph 22, “...controller 310 thus includes a comparator 410 that compares the Vbus voltage to a suitable Vbus rise threshold voltage such as 1 V. If there were a short circuit, Vbus could not rise past 1V during the short-circuit period. Thus, secondary controller 310 reacts to an indication from comparator 410 that Vbus has exceeded the Vbus rise threshold voltage by driving Vbus switch….”).
Regarding Claim 20, in the combination, Chen discloses the system of Claim 19, wherein the FET is configured to turn off upon a voltage at the gate being below the second threshold value, wherein when the FET is off, the voltage at the first pin in the upstream facing USB type-C port is below the threshold value (Paragraphs 22-23, “….State machine 400 reacts to the lowering of VCC below the VCC short circuit .
Response to Arguments
Applicant's arguments filed on 3/09/2021 have been fully considered but they are not persuasive and/or rendered moot in view of new grounds of rejection necessitated by amendments.
Applicant’s arguments, on Pages 6-8 of the Remarks toward Claim 1 and its dependent claims and Tsubaki reference are rendered moot in view of new grounds of rejection (anticipation rejection of Claim 1 using Tsubaki is changed to obviousness rejection using Tsubaki in combination with Chen).
Regarding Applicant’s arguments, on Pages 8-9 of the Remarks toward Chen reference and the new limitations including the upstream facing and downstream facing USB Type-C port, examiner respectfully notes that Chen having the short circuit protection circuit and the controller from downstream of the downstream facing USB Type-C port, it would be obvious to place the same upstream of the upstream facing USB Type-C port for the same advantage. 
Applicant’s arguments, on Page 10 of the Remarks toward secondary reference Tsubaki and the rejection of Claim 16, examiner respectfully notes that Tsubaki is relied upon for the teaching of a voltage divider comprising a resistor and a thermistor, not for the argued upon new limitations of Claim 16.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Motoki (US 2017/0264204) discloses a circuit comprising USB .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 5/13/2021